Case 0:21-cv-61230-RS Document 30-1 Entered on FLSD Docket 07/27/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 21-61230-CIV-SMITH

  XYZ CORPORATION,

                Plaintiff,
  v.

  THE INDIVIDUALS, PARTNERSHIPS AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”

                 Defendants.
                                                 /

                                FINAL ORDER OF DISMISSAL

         This matter is before the Court on the Plaintiff’s Notice of Voluntary Dismissal without

  Prejudice [DE 28]. Upon consideration, it is

         ORDERED that:

         1.     This case is DISMISSED without prejudice.

         2.     All pending motions are DENIED as moot.

         3.     This case is CLOSED.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 27th day of July, 2021.




  Copies furnished to: Counsel of Record
